Citation Nr: 0737889	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic renal 
failure. 

2.  Entitlement to disability compensation for chronic renal 
failure, pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to a disability evaluation in excess of 50 
percent for bilateral hearing loss.   

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958 and November 1959 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified before the undersigned at 
a videoconference hearing at the RO in December 2006.  The 
transcript is included in the record. 

The issues of entitlement to disability compensation for 
chronic renal failure, pursuant to the provisions of 38 
U.S.C.A. § 1151, entitlement to a disability rating in excess 
of 50 percent for bilateral hearing loss, and entitlement to 
TDIU addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Chronic renal failure is not shown on separation examination, 
did not manifest until many years post- service discharge, 
and has not been shown to be related to the veteran's active 
duty service.


CONCLUSION OF LAW

Chronic renal failure was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated December 2004, October 2005, and June 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).


Service Connection

The veteran is claiming service connection for chronic renal 
failure.  When seeking VA disability compensation, a veteran 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Where the veteran served continuously for ninety (90) or more 
days during a period of war or during peacetime service after 
December 31, 1946, and if cardiovascular-renal disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records do not show any 
complaints or treatment for renal insufficiency or disease.  
Complaints of abdominal pain were noted in July 1958; 
however, x-ray evaluation of the abdomen was negative.  The 
veteran was diagnosed with indigestion.  Separation 
examination dated June 1961 did not reveal any renal 
insufficiency, or other kidney abnormalities on clinical 
evaluation.  The veteran has also not contended that he 
received treatment in service for renal insufficiency or 
disease.  

Kidney problems were first noted in the 1980s, many years 
after separation from active service.  In July 1988, the 
veteran was hospitalized at VA medical center in Omaha for 
neck mass, obesity, and hypertension.  A clinical history of 
kidney stones in 1985 was noted.  Complaints of kidney pain 
were noted in VA medical records in the early 1990s.  An 
April 1991 x-ray of the abdomen was negative.  Treatment and 
diagnosis of renal insufficiency or disease was first noted 
in July 1993.  Subsequent treatment records confirm a 
diagnosis of chronic renal insufficiency.

The evidence does not support the contention that symptoms of 
renal insufficiency began in service or was otherwise chronic 
since separation from service.  VA evaluation performed in 
December 2005 revealed a diagnosis chronic kidney disease 
stage 3, secondary to diabetes mellitus and hypertension.  No 
physician has related the veteran's chronic renal 
insufficiency or disease directly to service.  In addition, 
the veteran has not alleged that he had kidney problems in 
service or for years following service.  The veteran 
testified in December 2006 that he received treatment for 
kidney stones in the early 1980s and first heard of renal 
failure in July 1993.  (T. 6).    

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for renal disease 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of renal disease, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of renal disease 
in service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating renal 
disease to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Based upon the above, the Board finds that the preponderance 
of the evidence is against a finding of service connection 
for chronic renal disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Since the weight of the evidence for and 
against the claims is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102; see Gilbert, supra.


ORDER

Service connection for chronic renal failure is denied. 


REMAND

On review, the Board also finds that the issues of 
entitlement to disability compensation for chronic renal 
failure, pursuant to the provisions of 38 U.S.C.A. § 1151; a 
disability evaluation in excess of 50 percent for bilateral 
hearing loss; and TDIU need to be addressed by the RO.

During the pending appeal involving entitlement to service 
connection for chronic renal failure, the veteran raised a 
claim for entitlement to disability compensation for chronic 
renal failure, pursuant to the provisions of 38 U.S.C.A. § 
1151.  He specifically asserts that his chronic renal failure 
was due to taking medications, including Motrin, prescribed 
by Department of Veterans Affairs (VA) over a long period of 
time.  VA medical records show that the veteran was 
prescribed 600 milligrams of Motrin in 1988 for treatment of 
non service-connected left shoulder and neck pain.  A July 
1993 VA medical record notes the first diagnosis of chronic 
renal insufficiency with a note indicating that Motrin was 
discontinued in March 1994.  A February 2007 private medical 
statement form Brian Rifkin, M.D. included an opinion that 
the veteran's kidney malfunction is most likely 
multifactorial including longstanding diabetes, hypertension, 
and exposure to Motrin.  

The Board observes that the RO denied entitlement to 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 for chronic renal failure in a January 2006 rating 
decision.  The veteran filed a timely notice of disagreement, 
received by the RO in November 2006.   

During the appeal, the veteran also filed a increased rating 
claim for bilateral hearing loss.  The RO increased the 
veteran's disability rating for bilateral hearing loss from 
40 to 50 percent disabling in an August 2006 rating decision.  
The veteran filed a notice of disagreement, received by the 
RO in March 2007.  

Upon review, no statement of the case (SOC) has been issued 
by the RO for either issue.  As such, a SOC should be issued.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that the 38 U.S.C.A. § 1151 and increased 
rating claims raises questions as to the parameters of the 
veteran's disability and thus, inextricably intertwined with 
the issue of entitlement to TDIU.  Therefore, the Board will 
not review the veteran's claim for entitlement to TDIU until 
the RO develops and adjudicates the outstanding claims for 
service connection and an increased rating.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Finally, the veteran has not been afforded a VA examination 
for the purpose of obtaining an opinion as to whether the 
veteran's service-connected disabilities preclude him from 
obtaining and maintaining substantially gainful employment.  
A VA examination should be provided to the veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.	The veteran and his representative 
should be issued 
a SOC on the issues of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic renal failure 
and entitlement to an evaluation in excess 
of 50 percent for bilateral hearing loss.  
The veteran and his representative should 
be provided all appropriate laws and 
regulations pertinent to this issue and 
apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal of these issues.

2.  The veteran should be afforded a VA 
general medical examination.  The claims 
folder and this remand should be made 
available to the examiner.  The examiner 
is requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's service-
connected disability(ies) preclude him 
from obtaining and maintaining 
substantially gainful employment.  The 
examiner should note in the report that 
the December 2004 VA audiology examination 
report was reviewed and to provide comment 
as to the December 2004 examiner's 
opinions.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  After a determination has been made 
regarding the above claims, the RO should 
re-adjudicate the veteran's claim for 
entitlement to TDIU due to his service 
connected disability(ies).  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


